DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-6, 8-13, 15-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 13 are allowed because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “after determining the packet type of the uplink IP tunnel network packet, retrieving a packet operation list corresponding to the packet type, wherein the packet operation list records a plurality of packet operations and a plurality of operation parameters corresponding to the plurality of packet operations, wherein the plurality of packet operations comprise an insert outer layer header operation, a change packet Ethertype operation, a packet length update operation, a Generic Routing Encapsulation (GRE) data or IP identification (IP ID) update operation, a Layer 3 (L3) check code update operation, a Layer 4 (L4) check code update operation, or a combination thereof; and performing the plurality of packet operations to process the network packet according to the plurality of operation parameters”, in combination of rest of claim limitations of claims 1 and 13.
Independent claim 17 is allowed because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “wherein when the packet type is a PPTP type, and the program, upon execution, causes the processing unit to: update a GRE sequence number of the uplink IP tunnel network packet by the GRE sequence number of the register; update a GRE acknowledge number of the uplink IP tunnel network packet by the GRE acknowledge number of the 
Dependent claims 4-6, 8-12, 15-16, 20, 18-19 are allowed based on the same reasons as noted for claims 1, 13, and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461